MHRRIMAN 8. SMITH, Juna*.
II. C. Revet, district engineer lor the state road commission, while driving slate road commission Chevrolet No. 729-2, in backing out of his private driveway in Weston, West Virginia, into the. street, backed into the parked Dodge car of claimant L. C. Mylius, damaging the left door to the extent of $46.95.
It appears from the investigation and report that this damage to claimant's car was due solely to the negligence and failure to use due care on behalf of the stale's employee. I he head of the department involved concurs in the payment of the claim and the office of the attorney general approves its payment.
Therefore, an award of forty six dollars and ninety-five cents ($46.95) in favor of the claimant, L. C. Mylius, is hereby granted.